         Case 1:20-cv-03268-LGS Document 13 Filed 08/21/20 Page 1 of 2




                                Ralph N. Gaboury
                                           Attorney at Law




                                                    August 20, 2020
                              Application GRANTED. The initial pretrial conference is adjourned from
                              September 3, 2020 to September 17, 2020 at 10:30 A.M. The parties shall
                              file, in ECF, materials for the conference by September 10, 2020. The
Via ECF Filing                parties shall call (888) 363-4749 and use Access Code 558-3333. The time of
                              the conference is approximate, but the parties shall be ready to proceed at
Hon. Lorna G. Schofield, USDJ
                              that time.
United States District Court
Southern District of New York
500 Pearl Street              SO ORDERED.              Dated: August 21, 2020         New York, New York
New York, New York 10007

       Re:     Harbus v. Sheridanhoops, Inc. (Docket No. 1:20-cv-3268-LGS)

               Consented Request to Adjourn Initial Conference for Two Weeks to
               September 17, 2020 (with pre-conference materials to be due 9/10/2020)

Dear Judge Schofield:

       I am pro bono counsel for Defendant Sheridanhoops, Inc. Defendant makes this
consented motion pursuant to Fed. R. Civ. P. 6(b)(1)(A), and pursuant to Rule I.B.2 of the
Court’s Individual Rules & Procedures for Civil Cases.

        For good cause, Defendant requests that the Initial Conference currently scheduled
for September 3, 2020 (with pre-conference materials due on August 27, 2020), be
adjourned for two weeks to September 17, 2020, with the pre-conference materials due to
be filed by the parties by September 10, 2020 (one week prior). This is Defendant’s first such
request. As communicated by Plaintiff’s counsel over electronic mail, Plaintiff consents to this
request.

        Defendant respectfully sets forth the following reasons as good cause for this request: (1)
I will be on vacation and traveling to visit family starting on Friday, August 21, 2020, returning
on Monday, August 31, 2020; (2) as such it will be extremely difficult for me to draft and
coordinate with opposing counsel as to the pre-conference materials currently due to be filed by
August 27, 2020 – which falls in the middle of my time away; and (3) a short two week
adjournment will allow me to return from my trip and to then prepare properly the pre-
conference materials with opposing counsel.




                             32 First St., Malone, NY 12953 | 401-632-7625
                                     gaboury.ralph@protonmail.com
                  Case 1:20-cv-03268-LGS Document 13 Filed 08/21/20 Page 2 of 2

Hon. Lorna G. Schofield
August 20, 2020
Page 2



                Accordingly, Defendant respectfully requests the Court grant this consented adjournment
         request for good cause. Thank you.

                                                             Respectfully submitted,



                                                             Ralph N. Gaboury (RG-8207)



         cc: Richard Liebowitz (counsel for Plaintiff) (by ECF filing)




                                                                                             Ralph N. Gaboury
                                                                                                 Attorney at Law
